Case 19-33756-sgj11 Doc 113 Filed 12/17/19                          Entered 12/17/19 22:10:16        Page 1 of 4




    Andrew B. Zollinger, State Bar No. 24063944                  Thomas R. Califano (admitted pro hac vice)
    DLA Piper LLP (US)                                           DLA Piper LLP (US)
    1900 North Pearl Street, Suite 2200                          1251 Avenue of the Americas
    Dallas, Texas 75201                                          New York, New York 10020-1104
    Telephone: (214) 743-4500                                    Telephone: (212) 335-4500
    Facsimile: (214) 743-4545                                    Facsimile: (212) 335-4501
    E-mail: andrew.zollinger@dlapiper.com                        E-mail: thomas.califano@dlapiper.com

    Proposed Counsel for the Debtor                              Rachel Nanes (admitted pro hac vice)
                                                                 DLA Piper LLP (US)
                                                                 200 South Biscayne Boulevard, Suite 2500
                                                                 Miami, Florida 33131
                                                                 Telephone: (305) 423-8563
                                                                 Facsimile: (305) 675-8206
                                                                 E-mail: rachel.nanes@dlapiper.com

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

    In re:                                                  §
                                                            §          CHAPTER 11
    TARRANT COUNTY SENIOR LIVING                            §
    CENTER, INC.1                                           §          CASE NO. 19-33756 (SGJ)
                                                            §
                               Debtor.                      §

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 19, 2019 AT 9:30 A.M. (CST)

MATTERS TO BE HEARD:

1.           Debtor’s First Amended Prepackaged Plan of Reorganization Pursuant to Chapter 11 of
             the Bankruptcy Code [Docket No. 105] and Disclosure Statement for Debtor’s
             Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 18].

                    Related Documents:

                             Motion of the Debtor for Entry on an Order (I) Scheduling Combined
                              Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation of
                              Prepackaged Plan of Reorganization; (II) Fixing Related Objection
                              Deadlines and Approving Notice Procedures; (III) Approving Prepetition
                              Solicitation Procedures; (IV) Conditionally Directing the United States
                              Trustee Not to Convene Section 341 Meeting of Creditors; and (V) Granting

1
     The last four digits of the Debtor’s federal tax identification number are 8602.
                                                             1


EAST\170664324.1
Case 19-33756-sgj11 Doc 113 Filed 12/17/19          Entered 12/17/19 22:10:16       Page 2 of 4




                       Related Relief [Docket No. 15];

                      Declaration of Jane Sullivan on Behalf of Epiq Corporate Restructuring,
                       LLC Regarding Service of Solicitation Packages and Voting and Tabulation
                       of Ballots Cast on Debtor’s Prepackaged Plan of Reorganization Pursuant
                       to Chapter 11 of the Bankruptcy Code [Docket No. 19];

                      Order (I) Scheduling Combined Hearing on (A) Adequacy of Disclosure
                       Statement and (B) Confirmation of Prepackaged Plan of Reorganization;
                       (II) Fixing Related Objection Deadlines and Approving Notice Procedures;
                       and (III) Granting Related Relief [Docket No. 44];

                      Affidavit of Service of Notice of (A) Commencement of Prepackaged
                       Chapter 11 Bankruptcy Case, (B) Combined Hearing on the Disclosure
                       Statement, Confirmation of the Prepackaged Chapter 11 Plan, and Related
                       Matters, and (C) Objection Deadlines, and Summary of the Debtor’s
                       Prepackaged Chapter 11 Plan [Docket No. 52];

                      Affidavit of Publication [Docket No. 67];

                      Notice of Filing Blackline Comparison of Debtor’s First Amended
                       Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the
                       Bankruptcy Code [Docket No. 106];

                      Declaration of Louis E. Robichaux IV in Support of (I) Approval of the
                       Debtor’s Solicitation Procedures and Disclosure Statement; and (II)
                       Confirmation of the Debtor’s First Amended Prepackaged Plan of
                       Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
                       109];

                      Debtor’s Memorandum of Law in Support of (I) Approval of Debtor’s
                       Solicitation Procedures and Disclosure Statement; and (II) Confirmation of
                       the Debtor’s First Amended Prepackaged Plan of Reorganization Pursuant
                       to Chapter 11 of the Bankruptcy Code [Docket No. 110]; and

                      Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                       Order (I) Approving the Debtor’s Solicitation Procedures and Disclosure
                       Statement; and (II) Confirming the Debtor’s First Amended Prepackaged
                       Plan of Reorganization Pursuant To Chapter 11 of the Bankruptcy Code
                       [Docket No. 111].

               Responses Received: None.

               Status: The matter is going forward as an uncontested matter.


                                                2


EAST\170664324.1
Case 19-33756-sgj11 Doc 113 Filed 12/17/19            Entered 12/17/19 22:10:16   Page 3 of 4




2.     Application of the Debtor for an Order Authorizing the Employment and Retention of DLA
       Piper LLP (US) as Counsel to the Debtor Nunc Pro Tunc to the Petition Date
       [Docket No. 70].

               Related Documents: None.

               Responses Received: None.

               Status: The matter is going forward as an uncontested matter.

3.     Application of the Debtor for an Order (I) Authorizing the Employment and Retention of
       Ankura Consulting Group, LLC to Provide the Debtor a Chief Restructuring Officer and
       Certain Additional Personnel and (II) Designating Louis E. Robichaux IV as Chief
       Restructuring Officer Nunc Pro Tunc to the Petition Date [Docket No. 71].

               Related Documents: None.

               Responses Received: None.

               Status: The matter is going forward as an uncontested matter.

4.     Application of the Debtor for an Order Authorizing the Employment and Retention of
       Gilmore & Bell, P.C. as Special Counsel to the Debtor Nunc Pro Tunc to the Petition Date
       [Docket No. 101].

               Related Documents: None.

               Responses Received: None.

               Status: The matter is going forward as an uncontested matter.

Dated: December 17, 2019                    DLA PIPER LLP (US)
       Dallas, Texas
                                            By: /s/ Andrew B. Zollinger
                                            Andrew B. Zollinger, State Bar No. 24063944
                                            DLA Piper LLP (US)
                                            1900 North Pearl Street, Suite 2200
                                            Dallas, Texas 75201
                                            Telephone: (214) 743-4500
                                            Facsimile: (214) 743-4545
                                            E-mail: andrew.zollinger@dlapiper.com

                                            - and -




                                               3


EAST\170664324.1
Case 19-33756-sgj11 Doc 113 Filed 12/17/19     Entered 12/17/19 22:10:16   Page 4 of 4




                                     Thomas R. Califano (admitted pro hac vice)
                                     DLA Piper LLP (US)
                                     1251 Avenue of the Americas
                                     New York, New York 10020-1104
                                     Telephone: (212) 335-4500
                                     Facsimile: (212) 335-4501
                                     E-mail: thomas.califano@dlapiper.com

                                     - and -

                                     Rachel Nanes (admitted pro hac vice)
                                     DLA Piper LLP (US)
                                     200 South Biscayne Boulevard, Suite 2500
                                     Miami, Florida 33131
                                     Telephone: (305) 423-8563
                                     Facsimile: (305) 675-8206
                                     E-mail: rachel.nanes@dlapiper.com

                                     Proposed Counsel for the Debtor




                                        4


EAST\170664324.1
